TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 4, 2019



                                      NO. 03-18-00679-CV


                                    Marie Bowser, Appellant

                                                  v.

               Rice Capital, LLC Series 23 and David Blakeley IRA, Appellees




       APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
               BEFORE JUSTICES GOODWIN, BAKER, TRIANA
            DISMISSED AS MOOT-- OPINION BY JUSTICE TRIANA




This is an appeal from the judgment signed by the trial court on October 1, 2018. Having

reviewed the record and the parties’ arguments, the Court agrees that the appeal should be

dismissed. Therefore, the Court dismisses the appeal as moot. Appellant shall pay all costs

relating to this appeal, both in this Court and in the court below.